      Case: 4:20-cr-00153-JAR Doc. #: 2 Filed: 02/27/20 Page: 1 of 1 PageID #: 4



                              UNITED STATES DISTRICT COURT                   SUPPRESSEUFILED
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION                                     FEB .2 7 2020
µNITED STATES OF AMERICA,                                                              U.S. DISTRICT COURT
                                                     )                               EASTERN DISTRICT OF MO
                                                     )                                       ST. LOUIS
                       Plaintiff,                    )
                                                     )       No.
vs.                                                  )
                                                     )
WILLIAM VISOR,                                       )
                                                            4:20CR00153 JAR/JMB
                                                     )
                       Defendant.                    )

                                         INDICTMENT

                                          COUNT ONE

      The Grand Jury charges that:

      On or about October 30, 2019, in the City of St. Louis, within the Eastern District of Missouri,

                                       WILLIAM VISOR,

the Defendant herein, knowingly possessed a firearm, knowing he had previously been convicted in

a court of law of a crime punishable by imprisonment for a term exceeding one year, and the

firearm traveled in interstate or foreign commerce during or prior to being in Defendant's

possession.

      In violation of Title 18, United States Code, Section 922(g)(l).


                                                             A TRUE BILL



                                                             FOREPERSON
JEFFREY B. JENSEN
United States Attorney



ALLISON H. BEHRENS, #38482MO
Assistant United States Attorney
